A. J. WALKER, C. J.
The amended complaint in this case avers, that Charles A. Bell committed an assault with intent to murder the defendant in the State of Alabama ; that afterwards the defendant published and circulated in printed hand-bills an offer of a reward of one thousand dollars for the apprehension of Bell, and his confinement in any jail of the United States, so that upon due notice he could have him broug’ht to justice at his further expense ; that knowing those facts, the plaintiff, being a police-officer in New Orleans, in the State of Louisiana, arrested Bell in that city, and procured his legal commitment to prison iu that city; and that after-wards, upon the requisition of the governor of the State of Alabama, Bell was brought from New Orleans, and delivered to the sheriff of Dallas county, who, by virtue of a capias for the offense described in the offer of the reward, at the instance of the defendant, took Bell into eustodjn This statement of the allegations of the amended complaint shows that it contains the averments, the want of which is the ground of the first, second and third assignments of demurrer. It is,'therefore, not necessary to, examine them further in considering the amended complaint.
[1. The fourth assignment of demurrer is, that the plaintiff was a police-officer, and arrested the offender in that capacity. A promise to reward a public officer, aside from a compensation directed by the law, for the discharge of an official duty, is void. Such a promise is held void upon grounds of public policy. — Stotesbury v. Smith, 2 Burr. 924; Hatch v. Mann, 15 Wend. 44; Stamper v. Temple, 6 Hum. 113 ; Callagan v. Hallett, 1 Caines’ R. 103 ; Smith v. Whildin, 10 Penn. (St.) 39. But this principle is not available on this demurrer; for the complaint does not show that it was a legal duty of police-officers in the State of Louisiana, to. arrest fugitives from another *549State. It is said, that the plaintiff made the arrest, “being one of the policemen of said city of New Orleans at that time.” This does not imply that the plaintiff, in making the arrest, acted in obedience to any duty imposed upon him by the law; and we know of no principle which would justify the presumption that such a duty was imposed upon the policemen of New Orleans by law.
[2.] The 5th assignment of demurrer presents the single question, that the arrest in Louisiana was not made by order of the governor of Louisiana, or on demand by the governor of Alabama ; and that it could only be legally made by order of the governor of Louisiana, on demand of the governor of Alabama.
Any private person, without a warrant, may arrest a felon, in the State within which the felony was committed. In doing so, he would act by permission, and not under command of the law; but, nevertheless, the arrest would be a legal act. — 1 Chitty’s Crim. Law, 17 ; 2 Hawk. P. Or. 117; 1 Hale’s P. C. 588. Whether the same J legal permission continues after the felon has escaped | into another State, is a question which we do not decide, | and which is not necessarily involved in the assignment! under consideration.
The constitution of the United States is the federative covenant of the States. The second section of the fourth article of that instrument creates aright to demand persons, “ charged in any State with treason, felony, or other crime, who shall flee from justice, and be found in another State ;” and also a corresponding obligation to surrender such persons. This obligation to surender fugitives from justice is a law unto the respective States. Since the States are thus bound to surrender fugitives, the appropriate judicial officers have, upon common-law principles, authority to aid the States in the fulfillment of the obligation, and to enable them to discharge with effect the duty of extradition. This is done by issuing warrants of arrest, upon appropriate evidence, in anticipation of the demand of the executive of the State from which the fugitive escaped ; and by virtue of such warrant detain- | ing the fugitive for a reasonable time, to await the demand 1 *550and order of delivery. The principle upon which this conduct of the judicial tribunals is authorized, is well ¡established, both in England and America. — 1 Kent’s Com. 36-37, and notes; Washburn’s case, 4 John. Ch. 106; Holmes v. Governor of Vermont, 14 Peters, 540; Commonwealth v. Deacon, 10 S. & K. 125; In re Wm. Fetter, 3 Zabris. 311; State v. Buzine, 4 Har. 572 ; Holmes, Ex parte, 12 Verm. 631; 1 Opinions of Attorneys-General, 384-392; 2 ib. 832; Ex parte Watson, 2 Cal. 59.
Chancellor Kent, in Washburn’s case, went so far as to maintain the jurisdiction in reference to fugitives from a foreign country, even in the absence of treaty stipulations; but this doctrine is inconsistent with the weight 'of authority, and, perhaps, also with the principles which control the executive department of the general government. All the decisions, and every principle of convenience, public policy and good neighborship, concur in supporting the jurisdiction, to the extent above indicated, of the judicial tribunals of governments, which, like those of the different States of this union, form parts of the same confederacy, and are reciprocally bound by a most solemn covenant for the extradition of fugitives. There might have been a legal arrest of Bell through the agency of the judicial tribunals of Louisiana, without the demand of the governor of Alabama, or the order of the governor of Louisiana; and therefore the fifth specific ground of demurrer was not well taken.
The sixth ground of demurrer ought not to have been sustained, because it does not appear that auy law of Louisiana was violated in making the arrest.
[3.] The remaining assignment of demurrer is, that the contract is void for want of consideration. The authorities fully maintain, that if one offer a reward, and another, knowing of the offer, shall do the lawful thing proposed to be rewarded, there is a contract supported by a consideration ; and that the assent to the contract is given by the party claiming the reward, when he performs the designated act. — England v. Davidson, 11 Ad. & El. 856; Symmes v. Frazier, 6 Mass. 344 ; Loring v. City of Boston, 7 Met. 409; Chitty on Con. 474, note s.
*551All the assignments of demurrer to the amended complaint should have been overruled, and the court erred in sustaining the demurrer.
The nonsuit is set aside, the judgment of the court below reversed, and the cause remanded.